MEMORANDUM OPINION
                                        No. 04-11-00514-CR

                                          Joel ANDRADE,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR7244
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 31, 2012

AFFIRMED

           Joel Andrade pleaded nolo contendere to two counts of aggravated sexual assault of a

child. The trial court ordered deferred adjudication and placed him on community supervision

for a period of five years. The trial court certified that this case is a plea-bargain case, but

Andrade could appeal his due process claims raised in his motion to quash. See TEX. R. APP. P.

25.2(a)(2). Andrade was appointed appellate counsel, and counsel timely filed a notice of

appeal.
                                                                                    04-11-00514-CR


        Andrade’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967); counsel

also filed a motion to withdraw. In appellant’s brief, counsel raises no arguable appellate issues

and concludes this appeal is frivolous and without merit.          The brief meets the Anders

requirements. See id. at 744; see also High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App.

[Panel Op.] 1978); Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). As required,

counsel provided appellant with a copy of the brief and counsel’s motion to withdraw, and

informed appellant of his right to review the record and file his own pro se brief. See Nichols v.

State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns v. State,

924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant did not file a pro

se brief.

        After reviewing the record and counsel’s brief, we agree with counsel that the appeal is

wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court’s order. See id. Further, we grant appellate

counsel’s motion to withdraw. See Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or he must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either (1) this

opinion or (2) the last timely motion for rehearing that is overruled by this court. See TEX. R.

APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas




                                               -2-
                                                                                  04-11-00514-CR


Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                Rebecca Simmons, Justice

DO NOT PUBLISH




                                              -3-